STRADLEY, RONON, STEVENS & YOUNG, LLP 2600 One Commerce Square Philadelphia, PA19103 (215) 564-8000 April 1, 2011 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 RE:The DFA Investment Trust Company File No. 811-7436 Ladies and Gentlemen: Pursuant to Rule 8b-15 under the Investment Company Act of 1940, as amended, submitted electronically via the EDGAR system, please find enclosed Amendment No. 45 (the “Amendment”) to the Registration Statement of The DFA Investment Trust Company (the “Fund”) on Form N-1A. The Amendment is being filed to add the Dimensional Retirement Equity Fund I, as a new series to the Fund. Please direct questions or comments relating to this filing to me at (215) 564-8048 or, in my absence, to Mark A. Sheehan at (215) 564-8027. Very truly yours, /s/ Jana L. Cresswell Jana L. Cresswell Enclosures
